Citation Nr: 1045607	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability, to include left lateral epicondylitis (non-dominant).

2.  Entitlement to service connection for a right elbow 
disability, to include right lateral epicondylitis (dominant).


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the benefits sought on appeal.

The Veteran was scheduled to appear before a Veterans Law Judge 
at a travel board hearing conducted at the RO on April 30, 2009.  
The Veteran failed to appear for the hearing.  To the Board's 
knowledge, the Veteran has offered no explanation as to why he 
was unable to appear for the scheduled hearing.  Accordingly, the 
Board will proceed to a decision on this appeal, as if the 
Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2010).

In April 2010, the Board remanded the current appeal so that the 
Veteran could be afforded a VA examination.


FINDING OF FACT

A current disability of the left or right elbow has not been 
demonstrated.


CONCLUSION OF LAW

The criteria for service connection for a left or right elbow 
disability has not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2010).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received VCAA notice as required by Dingess and 
Pelegrini in letters sent to him in March 2006.  The notice was 
sent prior to the initial adjudication of his claim. 

VA has complied with its duty to assist the Veteran in 
substantiating his claim by obtaining all identified treatment 
records, including records from the service department and VA.  

The Veteran was afforded a VA examination in April 2006.  In 
compliance with the Board's remand, the Veteran was scheduled for 
a VA examination, but he failed to report.  In the case of an 
original claim, when a Veteran fails to appear for a necessary 
examination, the claim shall be decided based on the evidence of 
record.  38 C.F.R. § 3.655(a), (b) (2010).  The additional 
examination was necessary to determine whether the Veteran had a 
current disability related to service.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent 
evidence of (1) a current disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Background

A December 1999 service record indicated a diagnosis of lateral 
epicondylitis of the left elbow and treatment records from 
December 1993 to January 1994 document right elbow complaints, 
and again, a diagnosis of lateral epicondylitis.  In June 1998, 
the Veteran was diagnosed as having right tennis elbow and in 
September 2004, right medial elbow pain was diagnosed ad medial 
epicondylitis.

At the April 2006 VA examination, the Veteran complained of pain 
in the elbows which had started in 1987 while working in a store 
lifting and unloading boxes; however, the examiner reported a 
clinically normal examination and diagnosed no elbow 
disabilities.  X-ray studies conducted in April 2006 indicated 
unremarkable elbow joints and bones.

A June 2006 treatment record from Dover Air Force Base Family 
Practice, shows that the Veteran complained of "tingling" or 
"asleep" feelings in all fingers on both hands for the past two 
months and pain and stiffness in the elbows and forearms.  All 
findings on examination were normal, including muscle strength 
(5/5), Tinel's sign (a test for nerve irritation) and Phalen's 
test (a test for carpal tunnel syndrome).  There was increased 
sensation in the left thumb, but sensory examination was 
otherwise normal.  The examiner assessed paresthesias in the 
upper extremities, bilaterally.  Paresthesia has been defined as 
an abnormal touch sensation, such as burning, prickling, or 
formication, often in the absence of an external stimulus.  Ruiz 
v. Gober, 10 Vet. App. 352, 352-3 (1997), citing Dorland's 
Illustrated Medical Dictionary 1234 (28th ed. 1994). 

Analysis

The Veteran was treated for right and left elbow pain in service 
and epicondylitis or tennis elbow was identified.  Hence, an in-
service disease or injury has been demonstrated.

An essential element of service connection; however, is a current 
disability.  Shedden v. Principi.  The post-service evidence 
shows the Veteran's subjective complaints during treatment in 
June 2006, but no underlying disability has been identified to 
explain these complaints.  The examiner's assessment of 
paresthesias is merely a restatement of the Veteran's subjective 
complaint.  Subjective complaints without an underlying 
disability do not show a current disability for purposes of 
service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).

The Veteran has provided no additional information as to his 
current disability and there is no other evidence of a current 
underlying disability of the elbows.  

The Board attempted to obtain additional information by affording 
the Veteran a new examination.  Since the Veteran did not appear 
for that examination, the Board is forced to decide the case on 
the evidence of record.  38 C.F.R. § 3.655.  Because the current 
record does not contain any evidence of an underlying disability 
of the elbows, the weight of the evidence is against the claim 
and it must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53.


ORDER

Service connection for a left elbow disability, to include left 
lateral epicondylitis, is denied.

Service connection for right elbow disability, to include right 
lateral epicondylitis, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


